Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 27 October 2021 has been entered. Claims 16-29 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 29 September 2021, except for various objections repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“a plurality of tools supported on a working device” as required by claim 16 at line 4 (as shown in the drawings, only a single tool is supported on a working device; although the apparatus may also include a second tool supported on a second working device, this is insufficient to show a plurality of tools ‘on a working device’);
“a waterjet cutter adapted to support the sheet material” as required by claim 16 at line 5 (while the drawings do illustrate a waterjet cutter, the illustrated waterjet cutter is not shown as being “adapted to support the sheet material” – instead, the illustrated waterjet cutter is positioned above the sheet material with no means, such as a depending frame, for supporting the sheet material);
“a plurality of tools supported on a working device” as required by claim 18 at line 4 (as shown in the drawings, only a single tool is supported on a working device; although the apparatus may also include a second tool supported on a second working device, this is insufficient to show a plurality of tools ‘on a working device’);
“a waterjet cutter adapted to support the sheet material” as required by claim 18 at line 5 (while the drawings do illustrate a waterjet cutter, the illustrated waterjet cutter is not shown as being “adapted to support the sheet material” – instead, the illustrated waterjet cutter is positioned above the sheet material with no means, such as a depending frame, for supporting the sheet material);
the removable frame being “mounted to the working device” as required by claim 24, noting that claim 16 already requires the working device to support a plurality of tools (consider Fig. 14 of the present drawings – no working device that supports a plurality of tools and to which the removable frame is mounted is shown); 
the removable frame being “mounted to said waterjet cutter” as required by claim 25 (consider Fig. 14 of the present drawings – the removable frame is not shown mounted to the waterjet cutter; instead, the removable frame is mountable to the supporting head in place of the waterjet cutter); 
the removable frame being “mounted on the working device” as required by claim 27, noting that claim 16 already requires the working device to support a plurality of tools (consider Fig. 14 of the present drawings – no working device that supports a plurality of tools and to which the removable frame is mounted is shown); and
the removable frame being “mounted on said waterjet cutter” as required by claim 28 (consider Fig. 14 of the present drawings – the removable frame is not shown mounted to the waterjet 
No new matter should be entered.
The drawings are objected to because the lead line for reference character “13” in Fig. 9 should be moved. The lead line should indicate a center of the stem “4” consistent with Fig. 12.
The drawings are objected to because the reference character “2” has been used to indicate two different working devices, including a working device “2” having a milling tool “25b” in Fig. 2A and another working device “2” having a rotary blade “25a” in Fig. 3 (among others). The examiner suggests, as one solution, including a new reference character “2b” in Fig. 2A to indicate a milling working device, and including a new reference character “2a” in Fig. 3 (among others) to indicate a rotary blade working device.
The drawings are objected to because the structure indicated by reference character “6” in Fig. 1A is unclear. It cannot be determined if the lead line for reference character “6” in Fig. 1A is indicating a back side of the frame “5”, a top of the frame “5”, or some structure above the frame “5”. 
The drawings are objected to because they do not include a reference character to indicate the “central housing” of the mandrel as recited in claim 16 at line 15. The “central housing” as shown in the drawings should be provided with a reference character, and the specification should also be amended to include this reference character. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) “25” mentioned in the description (see, as one example, paragraph 57). The drawings as amended 27 October 2021 only include reference characters “25a” and “25b”, so the written description should not refer to “25”. The examiner respectfully requests the Applicant to review the entire written description to locate and correct each instance of this issue.

Specification
The amendment filed 27 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “working device (2) with rotary tools” in at least paragraph 31, 34, and 51 (the examiner respectfully requests the Applicant to review the specification to locate each instance of this issue). This recitation introduces new matter because as originally filed, no “working device (2)” (noting that that exact phrase is not included in the original written description) includes multiple rotary tools. Instead, a first working device includes a first tool and a second working device includes a second tool. The amendments to the specification describing a working device as including plural rotary tools therefore introduce new matter. Applicant is required to cancel the new matter in the reply to this Office Action. 
The specification uses the reference character “2” to indicate different structures. For example, paragraph 31 uses “2” to describe a working device, whereas paragraph 50 uses reference character “2” to describe rotary tools. This is just one example of this issue; the examiner respectfully requests the Applicant to review the specification to detect any other instances of this same issue. Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 16 at the preamble recites, “An apparatus for working a sheet material”, and then the body of the claim recites multiple tools, including “a plurality of tools” supported on a working device and “a waterjet cutter”. However, as disclosed in the present specification, the apparatus only ever includes a single tool at a time. Therefore, the preamble is objected to because it should better describe that the apparatus does not include all of the recited tools simultaneously. The examiner suggests amending the preamble to read, “A combination including an apparatus for working a sheet material, and including a plurality of tools selectively attachable to the apparatus” or similar. 
Claim 16 at lines 13-14 recites, “coupling with said first male fast-coupler or with said second male fast-coupler on said waterjet cutter”. This recitation “on said waterjet cutter” should be deleted in this recitation to avoid any potential confusion regarding what particular structure(s) is/are on said waterjet cutter. That is, the claim previously specifies that the second male fast-coupler is on said waterjet cutter, whereas the first male fast-coupler is on the working device.
Claim 18 at the preamble recites, “An apparatus for working a sheet material”, and then the body of the claim recites multiple tools, including “a plurality of tools” supported on a working device and “a waterjet cutter”. However, as disclosed in the present specification, the apparatus only ever includes a single tool at a time. Therefore, the preamble is objected to because it 
Claim 18 at lines 13-14 recites, “coupling with said first male fast-coupler or with said second male fast-coupler on said waterjet cutter”. This recitation “on said waterjet cutter” should be deleted in this recitation to avoid any potential confusion regarding what particular structure(s) is/are on said waterjet cutter. That is, the claim previously specifies that the second male fast-coupler is on said waterjet cutter, whereas the first male fast-coupler is on the working device.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 at line 4 recites, “a plurality of tools supported on a working device”. This recitation introduces new matter, as best understood. As disclosed in the application as originally filed, only a single tool is supported on a working device (see Fig. 2A showing a milling tool on a working device “2” and Fig. 3 showing a rotary tool on another working device “2”; see also paragraph 26 describing that the tools are “interchangeable” and paragraph 31 describing that the tools are “alternately used”). Therefore, as disclosed, only a single tool is “supported on a working device”. The recitation that “a plurality of tools” are supported on the working device therefore introduces new matter.
Claim 16 at line 5 recites a waterjet cutter that is “adapted to support the sheet material”. This recitation introduces new matter because the waterjet cutter as disclosed is in no way “adapted to support the sheet material”. The specification is silent regarding this feature. Further, as shown in the drawings, the waterjet cutter is positioned above the sheet material and includes no structure, such as a downward depending frame, that has the ability to support the sheet material. Thus, this recitation introduces new matter.
Claim 18 at line 4 recites, “a plurality of tools supported on a working device”. This recitation introduces new matter, as best understood. As disclosed in the application as originally filed, only a single tool is supported on a working device (see Fig. 2A showing a milling tool on a working device “2” and Fig. 3 showing a rotary tool on another working device “2”; see also paragraph 26 describing that the tools are “interchangeable” and paragraph 31 describing that the tools are “alternately used”). 
Claim 18 at line 5 recites a waterjet cutter that is “adapted to support the sheet material”. This recitation introduces new matter because the waterjet cutter as disclosed is in no way “adapted to support the sheet material”. The specification is silent regarding this feature. Further, as shown in the drawings, the waterjet cutter is positioned above the sheet material and includes no structure, such as a downward depending frame, that has the ability to support the sheet material. Thus, this recitation introduces new matter.
Claim 24 recites, “a removable frame mounted to the working device”. Claim 16 previously requires a plurality of tools supported on the working device. Claim 24 introduces new matter because the specification as originally filed does not disclose a working head which both supports a plurality of tools and to which a removable frame is mounted. In the written description, paragraph 85 makes clear that the frame is mounted to the supported head “alternatively to” the working means. In regards to the drawings, consider Fig. 14 of the present drawings – a removable frame is shown, but the frame is not disclosed as being mounted to a working device on which a plurality of tools is supported. Therefore, claim 24 introduces new matter. 
Claim 25 recites, “a removable frame mounted to the waterjet cutter”. Claim 25 introduces new matter because the specification as originally filed does not disclose that the removable frame is mounted to the waterjet cutter. In the written description, paragraph 85 makes clear that the frame is mounted to the supported head “alternatively to” the waterjet cutting means. In regards to the drawings, consider Fig. 14 of the present drawings – a removable frame is shown, but the frame is not disclosed as being mounted to a waterjet cutter. Therefore, claim 25 introduces new matter. 
Claim 27 recites, “a removable frame mounted on the working device”. Claim 16 previously requires a plurality of tools supported on the working device. Claim 27 introduces new matter because 
Claim 28 recites, “a removable frame mounted on the waterjet cutter”. Claim 28 introduces new matter because the specification as originally filed does not disclose that the removable frame is mounted to the waterjet cutter. In the written description, paragraph 85 makes clear that the frame is mounted to the supported head “alternatively to” the waterjet cutting means. In regards to the drawings, consider Fig. 14 of the present drawings – a removable frame is shown, but the frame is not disclosed as being mounted to a waterjet cutter. Therefore, claim 28 introduces new matter. 
Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fast" in the phrase “fast-coupler” in claim 16 at each of lines 6-9 (see the recitations of “a first male fast-coupler”, “a second male faster-coupler”, “a first female fast-coupler”, and “a second female fast-coupler”) is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how quickly a coupler must be attachable and/or detachable in order to be considered as a “fast-coupler”. For example, if a coupler includes a screw that an operator must use a screwdriver to turn, can such a coupler be considered “fast-coupling”? What if the operator uses a powered drill having slowest possible attachment that is a “fast-coupler”?
Claim 16 at line 14 recites, “said supporting head having a shaft with a mandrel disposed therein”. This recitation is indefinite because it is unclear what structure is “therein” relative to what other structure. For example, does the claim require that the mandrel is disposed in the shaft? That the shaft is disposed in the supporting head? That the mandrel is disposed in the supporting head? The claim can be read in any of these ways. Moreover, it is unclear what interpretation is intended in view of the present specification. For example, as disclosed, each of the mandrel and the shaft is in the supporting head, and it is unclear whether or not the mandrel as disclosed can be considered as in the shaft (see Fig. 2A, for example, noting that the demarcation between the mandrel and shaft is unclear).
The term "fast" in the phrase “fast-coupler” in claim 18 at each of lines 6-9 (see the recitations of “a first male fast-coupler”, “a second male faster-coupler”, “a first female fast-coupler”, and “a second female fast-coupler”) is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how quickly a coupler must be attachable and/or detachable in order to be considered as a “fast-coupler”. For example, if a coupler includes a screw that an operator must use a screwdriver to turn, can such a coupler be considered “fast-coupling”? What if the operator uses a powered drill having a screwdriver adapter such that the operator can engage or disengage the coupler in only a second or two? While the present specification provides a single example of a “fast-coupler”, that single example fails to establish metes and bounds of how quickly a coupling must be achievable in order to be slowest possible attachment that is a “fast-coupler”?
Claim 19, which depends from claim 16, recites the limitations "the conical mouth" and “the conical insert”.  There is insufficient antecedent basis for each of these limitations in the claim. Claim 19 is indefinite because it is unclear whether the claim is intended to depend from some other claim which would provide an antecedent basis, such as claim 17 or claim 18.
The term "firmly" in each of claims 23-28 is a relative term which renders the claim indefinite.  The term "firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much movement between the frame and head is permitted while the connection means is still considered as “firmly” connecting. Is some moderate amount of movement permitted? Is no movement permitted? Is a certain degree of movement permitted, but only in response to a sufficiently large force? How is “firmly connects” to be interpreted differently from a hypothetical recitation of ‘connects’?
Claims Not Subject to Prior Art Rejection
Claims 16-29 are not subject to any prior art rejection(s) under 35 USC 102 or 35 USC 103. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112. 
The examiner notes that US Pat. No. 10,496,070 B2 to Shapiro et al. as modified by US Pat. No. 10,494,131 B2 to Mistyurik et al. as set forth in the Non-Final Office Action mailed 29 September 2021 fails to disclose “said first female fast-coupler comprising the central housing of the mandrel, said first male fast-coupler having a pin adapted to be inserted into and coupled with the central housing of the mandrel” as required by claim 16, and that Shapiro as modified by Mistyurik as set forth in the Non-Final Office Action also fails to disclose “wherein said second female fast-coupler has a conical mouth, said claim 18. These features, in combination with the remainder of features recited in the claims 16 and 18, respectively, therefore distinguish over the best known art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724